Citation Nr: 1025647	
Decision Date: 07/09/10    Archive Date: 07/19/10

DOCKET NO.  09-44 606	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to an effective date earlier than June 13, 2007, for 
additional compensation payable for dependent spouse.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. D. Deane, Counsel 

INTRODUCTION

The Veteran served on active duty from January 1960 and January 
1980.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.

In February 2010, the Veteran testified at a Travel Board hearing 
before the undersigned.  A transcript is associated with the 
claims folder.

The matter of entitlement to a waiver of recovery of an 
overpayment of additional VA dependency compensation 
benefits, to include disagreement with the creation of the 
overpayment, has been raised by the record, but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  The Board notes that the Veteran has requested an 
audit concerning the creation of the overpayment on 
multiple occasions in 2008.  Therefore, the Board does not 
have jurisdiction over this matter, and it is referred to 
the AOJ for appropriate action.  


FINDINGS OF FACT

1.  In a November 1980 rating decision, the RO awarded a combined 
disability rating to 30 percent, effective February 1, 1980, 
making the Veteran eligible to receive compensation for 
dependents.  

2.  On April 15, 1999, VA received a completed VA Form 21-686c 
from the Veteran along with a marriage certificate for his third 
wife (married to L on March [redacted], 1999) and birth certificate for 
his stepchild (N).  

3.  In a May 1999 notification letter, the RO informed the 
Veteran that additional benefits were included in his award for 
his spouse and child.  

4.  In September 2001 and February 2002 letters, the Veteran was 
informed that he was being paid as a veteran with two dependents; 
and, he did not dispute these findings or indicate that he had 
any change in number or status of dependents.

5.  The Veteran submitted a claim for the addition of his current 
spouse (identified as M) as a dependent on June 13, 2007.

6.  Evidence of record received in June 2007 detailed that the 
Veteran married his current spouse (M) in December 1999 after his 
marriage to his third wife (L) was found to be null and void in 
October 1999.


CONCLUSION OF LAW

The criteria for an effective date earlier than June 13, 2007, 
for the award of additional compensation for a dependent spouse, 
are not met.  38 U.S.C.A. §§ 1115, 5110 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.4, 3.31, 3.400, 3.401(b) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

With respect to the duty to notify, the Board finds that in this 
case, the Veteran's claim for dependency benefits has been 
granted, and he has appealed the downstream issue of entitlement 
to an earlier effective date.  Thus, his initial underlying claim 
has been more than substantiated - it has been proven, thereby 
rendering notice under 38 U.S.C.A. § 5103(a) (West 2002 & Supp. 
2009) no longer required because the intended purpose of the 
notice has been fulfilled.  Goodwin v. Peake, 22 Vet. App. 128 
(2008).  See also Dunlap v. Nicholson, 21 Vet. App. 112 (2007); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd sub 
nom. Harman v. Nicholson, 483 F.3d 1311 (2007).

As to VA's duty to assist, the Board notes that pertinent records 
from all relevant sources identified by the Veteran, and for 
which he authorized VA to request, have been obtained.  38 
U.S.C.A. § 5103A.  VA has associated with the claims folder his 
service and post-service treatment records as well as other 
pertinent evidence.  He also submitted multiple written 
statements clearly delineating his contentions concerning his 
earlier effective date claim that were associated with the record 
as well as was provided an opportunity to set forth his 
contentions during the hearing before the undersigned in February 
2010.   With respect to his hearing, the Veteran was asked if he 
possessed any evidence, other than his personal 
statements/testimony, that would support his allegation that he 
submitted evidence of the annulment of his third marriage to L 
and his subsequent marriage to M in 2001 or 2002.  He denied 
possessing such evidence.  Further, the Veteran and his 
representative have not identified any additional evidence 
related to her claim.  VA is only required to make reasonable 
efforts to obtain relevant records that the Veteran has 
adequately identified to VA. 38 U.S.C.A. § 5103A(b)(1) (West 
2009). VA, therefore, has made every reasonable effort to obtain 
all records relevant to the Veteran's claim.

Laws and Regulations

The statutory and regulatory provisions explicitly state that, 
except as otherwise provided, the effective date of an award of 
pension, compensation, or dependency and indemnity compensation 
based on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of receipt 
of the claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a) (West 2002); 38 C.F.R. § 3.400 (2009).  

An award of additional compensation for dependents based on the 
establishment of a rating in the percentage specified by law for 
that purpose shall be payable from the effective date of such 
rating, but only if proof of dependents is received within one 
year from the date of such rating.  38 U.S.C.A. § 5110(f) (West 
2002).  

Veterans having a 30 percent or more service-connected condition 
may be entitled to additional compensation for a spouse, 
dependent parents, or unmarried children under 18 (or under 23 if 
attending an approved school) or when prior to age 18 the child 
has become permanently incapable of self-support because of 
mental or physical defect.  38 U.S.C.A. § 1115 (West 2002); 38 
C.F.R. § 3.4(b)(2) (2009).  

The effective date of the award of any benefit or increase by 
reason of marriage or the birth/adoption of a child shall be the 
date of that event if proof is received by VA within a year from 
the date of marriage, birth, or adoption.  38 U.S.C.A. § 5110(n) 
(West 2002).  

Regarding additional compensation for dependents, the effective 
date will be the latest of the following dates: (1) date of 
claim; (2) date the dependency arises; (3) effective date of the 
qualifying disability rating provided evidence of dependency is 
received within a year of notification of such rating action; or 
(4) date of commencement of the veteran's award.  38 C.F.R. § 
3.401(b) (2009). 

The "date of claim" for additional compensation for dependents 
is the date of the Veteran's marriage or birth/adoption of a 
child, if evidence of the event is received within a year of the 
event; otherwise, the date notice is received of the dependent's 
existence, if evidence is received within a year of VA's request.  
38 C.F.R. § 3.401(b)(1) (2009).  

The earliest that the additional award of compensation for a 
dependent spouse can occur is the first day of the month 
following the effective date.  38 C.F.R. § 3.31 (2009).

Factual Background 

In a November 1980 rating decision, the Veteran was awarded 
service connection for several disabilities (hypertension, 
gastric ulcer, and left index finger laceration) and awarded a 
combined disability evaluation of 30 percent, effective February 
1, 1980.  

On February 26, 1981, VA received a completed VA Form 21-686c 
from the Veteran.  In an April 1981 letter, the RO informed the 
Veteran that his benefits would be increased for two dependent 
children.

In an August 1992 letter (VA Form 20-8993), the RO indicated that 
additional benefits were included for his child.  The Veteran was 
instructed to notify the RO immediately if there was any change 
in the number or status of his dependents.  The RO further 
indicated that failure to promptly notify the VA of a dependency 
change would result in the creation of an overpayment in his 
account.  

In a March 1998 rating decision, the Veteran was awarded service 
connection for post traumatic stress disorder (PTSD) and awarded 
a combined disability evaluation of 60 percent, effective 
September 23, 1997.  

In an attached March 1998 notification letter, the RO requested 
that the Veteran complete and return the enclosed VA Form 21-686c 
(Declaration of Status of Dependents).  It was indicated that the 
it was essential that the Veteran provide complete dates and 
places for all marriages and terminations of marriages for both 
himself and his spouse as well as his current spouse's social 
security number and date of birth.  It asked the Veteran to 
provide this information as soon as possible, preferably within 
60 days of the date of the letter.  It noted that such 
information must be received within one year from the date of the 
letter in order to be paid the additional compensation prior to 
the date the form was received.  The March 1998 notification 
letter indicated that there were four enclosures, which included 
a VA Form 21-686c.

In an August 1998 rating decision, the Veteran was awarded a 70 
percent evaluation for PTSD as well as a combined disability 
evaluation of 80 percent, effective September 23, 1997.  

In an August 1998 rating decision, the Veteran was awarded a 
total disability rating based on individual unemployability due 
to service-connected disability (TDIU), effective April 30, 1998.  

On April 15, 1999, VA received a completed VA Form 21-686c from 
the Veteran along with a marriage certificate for his third wife 
(married to L on March [redacted], 1999) and birth certificate for his 
stepchild (N).  In a May 1999 notification letter, the RO 
informed the Veteran that additional benefits were included in 
his award for his spouse and child.  The Veteran was again 
instructed to notify the RO immediately if there was any change 
in the number or status of his dependents.  The RO further 
indicated that failure to tell VA immediately of a dependency 
change would result in an overpayment which must be repaid.  

In an August 2001 rating decision, the Veteran was awarded 
service connection and assigned a 20 percent evaluation for 
diabetes mellitus and noncompensable evaluation for diabetic 
neuropathy of the bilateral feet, effective July 9, 2001.  In an 
attached September 2001 notification letter, the RO informed the 
Veteran that he was being paid as a veteran with two dependents, 
noting that his payment included an additional amount for his 
spouse and child.  It was indicated that he should inform the RO 
right away if there was any change in the status of his 
dependents.  

In a February 2002 rating decision, the Veteran was awarded 
earlier effective dates for his diabetes mellitus (November 27, 
2000) and diabetic neuropathy (February 16, 2001).  In an 
attached February 2002 notification letter, the RO again informed 
the Veteran that he was being paid as a veteran with two 
dependents, noting that his payment included an additional amount 
for his spouse and child.  It was indicated that he should inform 
the RO right away if there was any change in the status of his 
dependents.  

On June 13, 2007, VA received a completed Status of Dependents 
Questionnaire from the Veteran along with a marriage certificate 
for his current (4th) wife (married to M on December [redacted], 1999) 
and court order (nullifying his marriage to L on October [redacted], 
1999).

In a March 2008 letter, the RO informed the Veteran that it had 
received his submission of the marriage certificate and court 
order.  It was indicated that the Veteran's additional benefits 
received for his former wife and stepchild were stopped based on 
the evidence showing his marriage to L was null and void.  It was 
indicated that the Veteran was being paid as a single veteran 
with no dependents and that the RO was unable to add his current 
spouse (M) to his award because additional information was 
required.  The RO also noted that an overpayment was created in 
his account because the information received showed that the 
Veteran had been paid too much.  Before additional benefits could 
be paid for current dependents, the RO instructed the Veteran to 
send specific information, including a VA Form 21-686c, social 
security numbers for all dependents, and copies of public records 
ending his previous marriages to R.W. and J.S.  

In March 2008, VA received a completed VA Form 21-686c from the 
Veteran showing one dependent spouse (M).  Thereafter, in May 
2008, the Veteran submitted a divorce decree for R.W. and a death 
certificate for J.S.  

In an August 2008 decision, the RO indicated that the Veteran was 
being paid as a veteran with one dependent and that his spouse 
(M) had been added to his award, effective June 13, 2007 (with a 
payment start date of July 1, 2007).  

In his September 2008 notice of disagreement, the Veteran 
contended that the correct effective date of his dependency award 
should be December [redacted], 1999.  It was noted that the Veteran filed 
for dependency in Minnesota and was approved.  Thereafter, he 
never received any word or compensation from there.  

During his February 2010 hearing, the Veteran testified that his 
March 1999 marriage to his third spouse (L) was null and void as 
of October 1999 because she was in the country illegally and 
already married at that time.  He reported that he married his 
current spouse (M) in December 1999.  He indicated that he sent 
paperwork, including the annulment and marriage certificate, to 
the RO in St. Paul, Minnesota, in early 2000 but did not have any 
copies of that paperwork to verify his contentions.  Transcript 
(T.) at 10.  It was stated that he later moved from St. Paul to 
Arizona in 2001.  He indicated that he assumed everything was up 
to date with VA until contacting the RO in 2007 and finding that 
his current spouse was not listed as his dependent.  However, he 
also admitted that he experienced problems with his memory, and 
that he could not recall the nature of the correspondence sent to 
him in early 2000.  T. at 6.

Analysis

Upon review, the Board finds that entitlement to an effective 
date for payment of additional compensation benefits due to a 
dependent spouse prior to June 13, 2007, is not warranted.  

As noted above, regarding additional compensation for dependents, 
the effective date will be the latest of the following dates: (1) 
date of claim; (2) date the dependency arises; (3) effective date 
of the qualifying disability rating provided evidence of 
dependency is received within a year of notification of such 
rating action; or (4) date of commencement of the Veteran's 
award.  38 C.F.R. § 3.401(b) (2009). 

Regarding the possible effective dates delineated in 38 C.F.R. § 
3.401(b), the date the Veteran's claim for additional 
compensation for his current dependent spouse (M) was received by 
the RO was June 13, 2007.  38 C.F.R. § 3.401(b)(1)(ii) (2009).  
Significantly, a review of the claims file shows the RO did not 
receive a claim, application, or complete up to date dependency 
information to add the Veteran's current spouse (M) as a 
dependent until June 13, 2007.  The date that dependency arose 
was December [redacted], 1999, the date that the Veteran married his 
current spouse (M).  38 C.F.R. § 3.401(b)(2) (2009).  While the 
effective date when the Veteran's combined disability rating was 
increased to at least 30 percent was February 1, 1980, evidence 
of dependency was not received within one year of notification of 
such rating action.  38 C.F.R. § 3.401(b)(3) (2009).  Pursuant to 
38 C.F.R. § 3.31, the date of the commencement of payment of the 
Veteran's award for additional compensation for his current wife 
as a dependent was the start of the month after the effective 
date of June 13, 2007, or, in this case, July 1, 2007.  38 C.F.R. 
§ 3.401(b)(4) (2009).

Here, the correct effective date based on the applicable statutes 
and regulations as well as evidence of record discussed above was 
June 13, 2007.  

To the extent that the Veteran suggests that VA lost or misplaced 
the forms he allegedly submitted in early 2000, he has offered no 
supporting evidence.  There is a presumption of regularity under 
which it is presumed that government officials "have properly 
discharged their official duties."  United States v. Chem. 
Found., Inc., 272 U.S. 1, 14-15 (1926); Mindenhall v. Brown, 7 
Vet. App. 271, 274 (1994) (VA need only mail notice to the last 
address of record for the presumption to attach).  This 
presumption of regularity in the administrative process may be 
rebutted by "clear evidence to the contrary."  Schoolman v. 
West, 12 Vet. App. 307, 310 (1999).

There is no VA Form 21-686c contained in the claims file that was 
received in 2000.  Without evidence to the contrary and with the 
presumption of regularity of the official acts of public 
officers, the Board must conclude that any mail sent to the RO in 
St. Paul, Minnesota, would have been received and associated with 
the claims file.  Marciniak v. Brown, 10 Vet. App. 198, 200 
(1998).  The Board finds the Veteran's assertion that he sent the 
required information in early 2000 is not sufficient to rebut the 
presumption of regularity in the administrative process.  

Moreover, the fact that the Veteran admits to having problems 
with his memory stemming back to early 2000 undermines his 
credibility with respect to his assertion of filing updated 
dependency information.  The undersigned found his testimony to 
be strained and contrived.  As a finder of fact, the Board, when 
considering whether lay evidence is satisfactory, the Board may 
also properly consider internal inconsistency of the statements, 
facial plausibility, consistency with other evidence submitted on 
behalf of the veteran, and the veteran's demeanor when testifying 
at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 
(2007).

The Board has also considered the Veteran's assertion that he did 
not know his current spouse was not added as a dependent until 
2007.  However, in September 2001 and February 2002 letters of 
record, the Veteran was clearly informed by the RO that he was 
being paid as a veteran with two dependents.  In addition, both 
letters indicated that he should inform the RO immediately if 
there was any change in the status of his dependents.  
Unfortunately, he did not dispute these findings or make any 
documented attempt to inform the RO that he had any change in 
number or status of dependents.  The fact that he continued to 
collect compensation for two dependents, when he acknowledges 
that he had only one dependent, causes the undersigned to again 
question the veracity of the Veteran's statements.

Based on the foregoing discussion, the evidence of record weighs 
against the assignment of an effective date prior to June 13, 
2007, for an award of additional compensation benefits based on a 
dependent spouse.  Accordingly, for the reasons and bases 
discussed above, the appeal is denied.


ORDER

Entitlement to an effective date earlier than June 13, 2007, for 
additional compensation payable for dependent spouse, is denied.



____________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


